DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goh US 20180286797.

Regarding claim 1, Goh US 20180286797 discloses a chip package, comprising: 
130 in Fig. 1 as it made of a material including silicon such as silicon dioxide see [0035]) having a main body (main body of 130 in Fig. 1), 
a functional layer (132 in Fig. 1) and a grounding layer (128 in Fig. 1), 
the main body (main body of 130) having a top surface (top surface of 130 in Fig. 1) and a bottom surface (bottom surface of 130 in Fig.1) opposite the top surface, 
a through hole (146 in Fig. 1) through the top surface and the bottom surface (as depicted in Fig. 1), and 
a sidewall (sidewall of 146 in Fig. 1) surrounding the through hole (146), 
wherein the function layer (132) is located on the top surface (top surface of 130), and the grounding layer (128) covers the bottom surface (bottom surface of 130) and the sidewall (sidewall of 146 as depicted in Fig. 1); and 
a device chip (102 in Fig. 1) located on the functional layer (132 as depicted in Fig. 1), and having a grounding pad (contact pad of via 146; see [0037]) that faces the main body (main body of 130), 
wherein the grounding pad (contact pad of via 146) is electrically connected to the grounding layer (128) in the through hole (146 as depicted in Fig. 1 see [0037]).

Regarding claim 3, Goh discloses the chip package of claim 1, wherein a thickness of the functional layer (132) is in a range from 3 µm to 4 µm (see [0032] 3-20 µm).

Regarding claim 4, Goh discloses the chip package of claim 1, wherein the grounding layer (128) substantially covers the entire bottom surface of the main body (main body of 130).

Regarding claim 5, Goh discloses the chip package of claim 1, wherein a region of the grounding layer (128) is greater than an area of the grounding pad (contact pad of via 146; see [0037]; as depicted in Fig. 1, the region of 128 is greater than the area of the contact pat of via 146).

Regarding claim 6, Goh discloses the chip package of claim 1, wherein the grounding layer (128) is made of a material comprising copper (see [0039]).

Regarding claim 7, Goh discloses the chip package of claim 1, wherein the device chip (102) has a bottom surface that faces the functional layer (132 as depicted in Fig. 1), and the grounding pad (contact pad of via 146) is located on the bottom surface of the device chip (102 as depicted in Fig. 1).

Regarding claim 8, Goh discloses the chip package of claim 7, wherein the grounding pad (contact pad of via 146) is further located in the functional layer (132 as depicted in Fig. 1).

Regarding claim 9, Goh discloses the chip package of claim 1, wherein the device chip (102) has a bottom surface that faces the functional layer (132), and the 

Regarding claim 10, Goh discloses the chip package of claim 9, wherein the through hole (146) and the grounding layer (128) further extend into the functional layer (132 as depicted in Fig. 1).

Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LaRoche US 20200083167.


    PNG
    media_image1.png
    655
    833
    media_image1.png
    Greyscale

Regarding claim 1, LaRoche US 20200083167 discloses (in annotated Fig. 1) a chip package, comprising: 
a high voltage withstanding substrate (32) having a main body (main body of 32), 
a functional layer (34) and a grounding layer (21), 
the main body (main body of 32) having a top surface (top surface of 32) and a bottom surface (bottom surface of 32) opposite the top surface, 
a through hole (23) through the top surface and the bottom surface (as depicted in Fig. 1), and 
a sidewall (sidewall of 23) surrounding the through hole (23), 
wherein the function layer (34) is located on the top surface (top surface of 32), and the grounding layer (21) covers the bottom surface (bottom surface of 32) and the sidewall (sidewall of 23 as depicted in annotated Fig. 1); and 
a device chip (10A) located on the functional layer (34), and having a grounding pad (21ES) that faces the main body (main body of 32), 
wherein the grounding pad (21ES) is electrically connected to the grounding layer (21) in the through hole (23 as depicted in annotated Fig. 1).

Regarding claim 2, LaRoche discloses the chip package of claim 1, wherein the functional layer (34) is made of a material comprising gallium nitride (GaN).

Regarding claim 3, LaRoche discloses the chip package of claim 1, wherein a thickness of the functional layer (34) is in a range from 3 µm to 4 µm (see [0029] with the functional layer selected to be 3 µm).

Regarding claim 4, LaRoche discloses the chip package of claim 1, wherein the grounding layer (21) substantially covers the entire bottom surface of the main body (main body of 32 as depicted in annotated Fig. 1).

Regarding claim 5, LaRoche discloses the chip package of claim 1, wherein a region of the grounding layer (21) is greater than an area of the grounding pad (21ES as depicted in annotated Fig. 1, the region of 21 is greater than the area of 21ES).

Regarding claim 6, LaRoche discloses the chip package of claim 1, wherein the grounding layer (21) is made of a material comprising copper (see [0043]).

Regarding claim 7, LaRoche discloses the chip package of claim 1, wherein the device chip (10A) has a bottom surface that faces the functional layer (34 as depicted in annotated Fig. 1), and the grounding pad (21ES) is located on the bottom surface of the device chip (10A as depicted in annotated Fig. 1).

Regarding claim 9, LaRoche discloses the chip package of claim 1, wherein the device chip (10A) has a bottom surface that faces the functional layer (34), and the 

Regarding claim 10, LaRoche discloses the chip package of claim 9, wherein the through hole (23) and the grounding layer (21) further extend into the functional layer (34 as annotated depicted in Fig. 1).

Regarding claim 11, LaRoche discloses the chip package of claim 10, wherein the through hole (23) and the grounding layer (21) further extend into the device chip (10A as depicted in annotated Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goh US 20180286797 (embodiment of Fig. 1) in view of Goh US 20180286797 (embodiment of Fig. 8).

Regarding claim 13, Goh US 20180286797 discloses a power module, comprising: 
130 in Fig. 1 as it made of a material including silicon such as silicon dioxide see [0035]) having a main body (main body of 130 in Fig. 1), 
a functional layer (132 in Fig. 1) and a grounding layer (128 in Fig. 1), 
the main body (main body of 130) having a top surface (top surface of 130 in Fig. 1) and a bottom surface (bottom surface of 130 in Fig.1) opposite the top surface, 
a through hole (146 in Fig. 1) through the top surface and the bottom surface (as depicted in Fig. 1), and 
a sidewall (sidewall of 146 in Fig. 1) surrounding the through hole (146), 
wherein the function layer (132) is located on the top surface (top surface of 130), and the grounding layer (128) covers the bottom surface (bottom surface of 130) and the sidewall (sidewall of 146 as depicted in Fig. 1); and 
a device chip (102 in Fig. 1) located on the functional layer (132 as depicted in Fig. 1), and having a grounding pad (contact pad of via 146; see [0037]) facing the main body (main body of 130), 
wherein the grounding pad (contact pad of via 146) is electrically connected to the grounding layer (128) in the through hole (146 as depicted in Fig. 1 see [0037]).
Goh (in the embodiment of Fig. 1) does not explicitly disclose that a printed circuit board having a grounding region; and 
a chip package located on the grounding region of the printed circuit board, and 
the grounding layer is located on the grounding region of the printed circuit board and is electrically connected to the grounding region.
in the embodiment of Fig. 8) discloses a printed circuit board (802) having a grounding region (inherent grounding region of 802); and 
a chip package (836) located on the grounding region (inherent grounding region of 802) of the printed circuit board (802), and 
the grounding layer (ground layer of 836) is located on the grounding region (inherent grounding region of 802) of the printed circuit board (802) and is electrically connected to the grounding region (inherent grounding region of 802 through 816 see [0102-0103]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the chip package of the embodiment of Fig. 1 mounted on a printed circuit board having a grounding region; and the chip package located on the grounding region of the printed circuit board, and the grounding layer is located on the grounding region of the printed circuit board and is electrically connected to the grounding region, as taught in the embodiment of Fig. 8 of Goh, in order to provide the user with IC device assembly.

Regarding claim 15, Goh discloses the power module of claim 13, further comprising: a bonding conductive layer (816 in Fig. 8) located between the grounding layer (128) of the high voltage withstanding substrate (130) and the grounding region (inherent ground region of 802) of the printed circuit board (802).

Regarding claim 16, Goh discloses the power module of claim 15, wherein the bonding conductive layer (816) is silver paste or solder (see [0102]).

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goh as applied to claim 1 and 13 above, and further in view of Leong US 20150364418.

Regarding claim 12, Goh discloses the chip package of claim 1, wherein the device chip has a top surface facing away from the functional layer.
Goh does not explicitly disclose that the top surface of the device chip has a conductive pad.
However, Leong US 20150364418 discloses a device chip (202 in Fig. 3) having a top surface (top surface of 202 in Fig. 3) wherein the top surface of the device chip has a conductive pad (240 in Fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the top surface of the device chip of Goh have a conductive pad, as taught by Leong, in order to provide further electrical connection.

Regarding claim 14, Goh discloses the power module of claim 13, wherein the device chip has a top surface facing away from the functional layer.
Goh does not explicitly disclose wherein the printed circuit board has a wire bonding region, 

a conductive wire, wherein two ends of the conductive wire are respectively located on the wire bonding region and the conductive pad.
However, Leong US 20150364418 discloses (in Fig. 3) a printed circuit board (210) has a wire bonding region (208), 
a device chip (202) has a top surface facing away from a functional layer (214), the top surface of the device chip (202) has a conductive pad (240), and a power module (200) further comprises: 
a conductive wire (242), wherein two ends of the conductive wire (242) are respectively located on the wire bonding region (208) and the conductive pad (240 as depicted in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the printed circuit board of Goh include a wire bonding region and the top surface of the device chip of Goh have a conductive pad, and the power module further comprises: a conductive wire, wherein two ends of the conductive wire are respectively located on the wire bonding region and the conductive pad, as taught by Leong, in order to provide a wired connection between the device and the printed circuit board.

Conclusion

Yeo US 20030132529 Fig. 4; Peters US 20020076919 Fig. 1; Bupp US 6639155 Fig. 1; Das US 20180102470 Fig. 1 disclose a chip package having ground layer functional layers and conductive through vias.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841